DETAILED ACTION
	The receipt is acknowledged of applicants’ response to non-final office action and declaration under 37 C.F.R. § 1.132, both filed 12/09/2021.

	Claims 1, 3-5, 7-16, 18-20 are pending.

Claims 16, 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/30/2020.

 Claims 1, 3-5, 7-15 are subject of this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau (US 2013/0289019), as evidenced by applicants’ disclosure, and combined with the article by Pandya (Pharmacology of a novel class of allosteric modulators for the Alpha4 Beta2 sub-type on neuronal acetylcholine receptors), both references are of record.

Applicant Claims 
Claim 1 is directed to a method of treating or ameliorating compulsive-like behavior or an obsessive-compulsive related disorder (OCD) in a subject, the method comprising administering to the subject a therapeutically effective amount of a positive allosteric α4β2 nicotinic acetylcholine receptor modulator,
wherein the modulator is desformylflustrabromine.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Chau teaches method for treating obsessive compulsive disorder and anxiety by administering cholinergic receptor activator to elevate acetylcholine level (abstract; ¶¶ 0002, 0064, 0070-0074, 0180, 0334, 0362). Chau teaches administering therapeutically effective amount of cholinergic receptor activator, i.e. modulator. Activator of acetylcholine, i.e. modulator, include ladostigil, ungeremine, ambenonium, and demecarium (¶¶ 0006, 0007, 0019, 0020, 0023, 0187, 0216, 0217, 0220; claims 4 and 16) that are all disclosed by applicants in paragraph [0010] of the published application as positive allosteric α4β2 nicotinic acetylcholine receptor modulator. The above compounds are included in a pharmaceutical composition (¶¶ 0028-0035, 0150). The composition may comprise only α4β2 nicotinic acetylcholine receptor modulator, or additionally comprises another active agent (¶¶ 0002, 0006, 0023, 0244; claims 13-14). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Chau teaches positive allosteric α4β2 nicotinic acetylcholine receptor modulator, Chau however, does not explicitly teach desformylflustrabromine (hereinafter dFBr) claimed by claim 1. 
Pandya teaches dFBr is a unique positive allosteric modulator of α4β2 nicotinic acetylcholine receptors. While dFBr is a positive allosteric modulators of α4β2 receptor it lacks such an action on α7 receptors (page 66, paragraph 2.1; page 131, paragraph 5.2). dFBr is a high affinity α4β2 receptors that account for about 90% of high acetylcholine (Ach) affinity receptor in the brain (page 9, last paragraph). The high affinity α4β2 receptors are one of the main subtypes of nicotinic acetylcholine receptors (nAChRs) with wide distribution in the brain. As such they are involved in the patho-physiology of many diseases and disorders of the central nervous system (page 30; paragraph 1.10; page 40, paragraph 1.12.2; page 68). The effects of dFBr are due to its binding at a unique binding site that is different from the binding site for other α4β2 receptor allosteric modulators (page 107, last paragraph). Pandya developed genetically engineered mouse model for anxiety and obsessive compulsive disorders 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date the present invention to treat obsessive compulsive disorder using positive allosteric modulator of α4β2 nicotinic acetylcholine receptors as taught by Chau, and replace the modulator with dFBr taught by Pandya. One would have been motivated to do so because Pandya teaches dFBr is a unique positive allosteric modulator of α4β2 nicotinic acetylcholine receptors, and has a high affinity α4β2 receptors that accounts for about 90% of high acetylcholine affinity receptor in the brain, and is considered for potential therapeutic values for obsessive compulsive disorders and anxiety. One would reasonably expect successfully treating obsessive compulsive disorders using the unique dFBr.
Regarding claim 3, Chau teaches the modulator can be the only therapeutically effective compound administered to the subject.
Regarding claim 4, Chau teaches the modulator can be the only therapeutically effective compound administered to the subject in need thereof to treat obsessive-compulsive disorder. 
Regarding claim 5, Chau does not teach the subject had previously received any 
Regarding claims 7 and 8, treating compulsive disorder taught by the references will inherently treat the associated symptoms. Chau further teaches treating anxiety that is claimed as symptom of compulsive disorder. 
Regarding claims 9 and 10, Chau teaches administering an additional active agent, e.g. D-cycloserine and lithium.
Regarding claim 11, Chau teaches the modulator is administered to the subject orally, topically intravenously or by intranasally.
Regarding claim 12, Chau teaches the modulator is administered in a pharmaceutical compositions. 
Regarding the dose claimed by claim of 13 of 0.001-1,000 mg/day, in the light of the doses of acetylcholinesterase inhibitors taught by Chau and based on the severity and symptoms of OCD to be treated, and based on individual patient sex, age, weight, allergies, etc., one having ordinary skill in the art would have determined the required dose for each individual patient.
Regarding claims 14 and 15, Chau teaches administration to human or any other mammals.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 3-5, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ieni et al. (US 2006/0018839), as evidenced by applicants’ disclosure, and combined with the article by Pandya (Pharmacology of a novel class of allosteric modulators for the Alpha4 Beta2 sub-type on neuronal acetylcholine receptors), both references are of record.

 Applicant Claims 
Claim 1 is directed to a method of treating or ameliorating compulsive-like behavior or an obsessive-compulsive related disorder (OCD) in a subject, the method comprising administering to the subject a therapeutically effective amount of a positive allosteric α4β2 nicotinic acetylcholine receptor modulator,
wherein the modulator is desformylflustrabromine.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ieni teaches methods for treating obsessive-compulsive disorder by administering to a patient in need thereof therapeutically effective amount of cholinesterase inhibitor. The cholinesterase inhibitor is tacrine, physostigmine, pyridostigmine, neostigmine, rivastigmine, galantamine, huperzine, edrophonium, donepezil (abstract; ¶¶ 0004, 0034, 0035, 0055), that all disclosed by applicants in paragraph [0010] of the published application as positive allosteric α4β2 nicotinic acetylcholine receptor modulator. Patient is mammal, i.e. human or animal (¶ 0009). Symptoms of obsessive compulsive disorder include anxiety, and repetitive behavior such as handwashing, praying, repeating words (¶ 0034). In some embodiments, the treatment method comprises administering a therapeutically effective amount of additional medicine along with cholinesterase inhibitor, including lithium, olanzapine, 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Ieni teaches positive allosteric α4β2 nicotinic acetylcholine modulators, however, the reference does not explicitly dFBr claimed by claim 1.
The missing element is taught by Pandya as discussed above. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date the present invention to treat obsessive compulsive disorder using positive allosteric modulator of α4β2 nicotinic acetylcholine receptors as taught by Ieni, and replace the modulator with dFBr taught by Pandya. One would have been motivated to do so because Pandya teaches dFBr is a unique positive allosteric modulator of α4β2 nicotinic acetylcholine receptors, and has a high affinity α4β2 receptors that accounts for about 90% of high acetylcholine affinity receptor in the brain, and is considered for potential therapeutic values for obsessive compulsive disorders and anxiety. One would reasonably expect successfully treating obsessive compulsive 
Regarding claim 3, Ieni teaches the modulator can be the only therapeutically effective compound administered to the subject in need thereof.
Regarding claim 4, Ieni teaches the modulator is the only therapeutically effective compound administered to the subject in need thereof to treat obsessive-compulsive disorder. 
Regarding claim 5, Ieni does not disclose the subject had previously received any pharmacological treatment for obsessive-compulsive disorder.
Regarding claims 7 and 8, treating compulsive disorder taught by the reference will inherently treat the associated symptoms. Ieni further teaches treating anxiety and repetitive behavior that are claimed as symptoms of compulsive disorder. 
Regarding claim 9 and 10, Ieni teaches further administering additional psychiatric medicine along with positive allosteric α4β2 nicotinic acetylcholine receptor modulator including lithium, olanzapine, haloperidol, lorazepam, gabapentin, fluoxetine, and paroxetine.
Regarding claim 11, Ieni teaches the modulator is administered to the subject orally, topically or by inhalation.
Regarding claim 12, Ieni teaches pharmaceutical compositions to administer the modulator. 
Regarding the dose claimed by claim of 13 of 0.001-1,000 mg/day, in the light of the doses of positive allosteric α4β2 nicotinic acetylcholine receptor modulator taught by Ieni of daily therapeutically effective dose of modulator ranges 0.01 mg/day to 300 mg/day and based on the severity and symptoms of OCD to be treated, and based on 
Regarding claims 14 and 15, Dahl teaches administration to mammals, including animals and human. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 3-5, 7-8, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dhal et al. (US 2011/0212999) combined with the article by Pandya (Pharmacology of a novel class of allosteric modulators for the Alpha4 Beta2 sub-type on neuronal acetylcholine receptors), all references are of record.

 Applicant Claims 
Claim 1 is directed to a method of treating or ameliorating compulsive-like behavior or an obsessive-compulsive related disorder (OCD) in a subject, the method comprising administering to the subject a therapeutically effective amount of a positive allosteric α4β2 nicotinic acetylcholine receptor modulator,
wherein the modulator is desformylflustrabromine.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Dahl discloses treating a cognitive disorders including treating obsessive compulsive-related disorder (¶¶ 0098, 0106, claim 10). Treating is by administering to a µg/kg/day to about 10 mg/kg/day. For an average person weighing 60 kg the dose will be 6 µg per day, i.e. 0.006 gm/day, to 600 mg/day (¶¶ 0122, 0123). Dahl further discloses treating cognitive disorders, and substances abuse (¶¶ 0103-0106, 0113).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Dahl teaches positive allosteric α4β2 nicotinic acetylcholine modulators, however, the reference does not explicitly teach dFBr claimed by claim 1.
The missing element is taught by Pandya as discussed above. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date the present invention to treat obsessive compulsive disorder using positive allosteric modulator of α4β2 nicotinic acetylcholine receptors as taught Dhal and replace the modulator with dFBr taught by Pandya. One would have 
Regarding claim 3, Dahl teaches the modulator is the only therapeutically effective drug administered to the subject, living animal body or human, in need thereof. Dahl does not teach administering any other medicine co-administered with triazole.
Regarding claim 4, Dahl teaches the modulator is the only therapeutically effective compound administered to the subject to treat obsessive-compulsive disorder. 
Regarding claim 5, Dahl does not teach the subject had previously received any pharmacological treatment for obsessive-compulsive disorder.
Regarding claim 6, Dahl teaches the compound is administered daily, which reads on administered chronically.
Regarding claims 7 and 8, treating compulsive disorder disclosed by the reference will inherently treat the associated symptoms. Dahl further teaches treating cognitive disorders, and substances abuse that are claimed as symptoms of compulsive disorder. 
Regarding claim 11, Dahl teaches the modulator is administered to the subject orally, topically or by inhalation.
Regarding claim 12, Dahl teaches the modulator is administered in a pharmaceutical compositions.

Regarding claims 14 and 15, Dahl teaches administration to living animal body, including a mammal and human.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dahl combined with Pandya as applied to claims 1, 3-5, 7-8, 11-15 above, and further in view of Ieni or Chau.

Applicant Claims 
Claims 9 and 10 are directed to an additional active agent is administered to the patient to treat obsessive compulsive disorder.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teaching of Dhal combined with Pandya are discussed above. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Dhal does not teach administering an additional active agent to treat compulsive disorders as claimed by claims 9 and 10. This missing element from Dhal is taught by Ieni and Chau. Ieni and Chau teach additional medicine can be administered to the patient with positive allosteric modulator of α4β2 nicotinic acetylcholine receptors e.g. psychiatric medicine that relive psychiatric disorder such as compulsive disorders taught by Ieni and lithium and D-cycloserine taught by Chau.

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat obsessive compulsive disorder using positive allosteric modulator of α4β2 nicotinic acetylcholine receptors as taught by Dhal, and further administer additional psychiatric medicine as taught Ieni or Chau. One would have been motivated to do so because Ieni and Chau both teach suitability of combined medicine to treat obsessive compulsive disorders. One would reasonably expect effectively treating patient with obsessive compulsive disorder using combination medicine comprising positive allosteric modulator of α4β2 nicotinic acetylcholine receptors and one additional medicines that treat psychiatric disorders 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. 
Response to Rejection under 35 U.S.C. § 103: Chau and Pandya
First Criterion of KSR Test: Suggestion or Motivation to Modify the Reference

Applicants disagree with the office that Chau discloses treatment of obsessive compulsive disorder (OCD) with administration of a α4β2 PAM, and accordingly, it would have been obvious to one skilled in the art to substitute the alleged α4β2 PAM of Chau for dFBr as taught in Pandya. Chau does not teach administration of a α4β2 PAM for the treatment of OCD, but rather teaches administration of a cholinomimetic compound and a cholinergic M1 receptor antagonist (see Chau paragraph [0006]).

In response to this argument, it is argued that Chau clearly teaches positive allosteric α4β2 nicotinic acetylcholine receptor modulator including ladostigil, ungeremine, ambenonium, and demecarium that that are disclosed by applicants in paragraph [0010] of the published application as positive allosteric α4β2 nicotinic acetylcholine receptor modulator. The reference teaches suitability of using these positive allosteric α4β2 nicotinic acetylcholine receptor modulator to treat symptoms of OCD. However the reference does not explicitly teach the specifically claimed dFBr that is taught by Pandya as a unique positive allosteric modulator of α4β2 

Applicants argue that to support the allegation that Chau teaches administration of an α4β2 PAM, as opposed to a cholinomimetic, the Office cites the Applicant’s disclosure, paragraph [0010]. Relying on the teachings of the Applicant’s disclosure to support an argument for a motivation to combine references constitutes impermissible hindsight, because, as admitted by the Office, this knowledge was gleaned only from Applicant’s disclosure. MPEP § 2145(X)(A). The teaching or suggestion to make the claimed combination and the reasonable expectation of success must both be found in the prior art, and not based on applicant’s disclosure. In re Vaeck, 947 F.2d 488 (Fed. Cir. 1991).

In response to this argument, it is argued that the examiner relied on specification to understand what are the compounds/drugs considered positive α4β2 nicotinic acetylcholine receptor modulator in order to conduct thorough search. MPEP § 904 stated that in determining the scope and content of the prior art, Office personnel must first obtain a thorough understanding of the invention disclosed and claimed in the application under examination by reading the specification, including the claims, to understand what the applicant has invented. The scope of the claimed invention must be clearly determined by giving the claims the "broadest reasonable interpretation consistent with the specification." See Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) and MPEP § 2111. Once the scope of the claimed invention is determined, Office personnel must then determine what to search for and where to search. Therefore, referring to the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner relies on the cited references to construe the rejection and relied on the specification to the definition and scope of positive α4β2 nicotinic acetylcholine receptor modulator to correctly apply the art.
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). However, even if labeled as “prior art,” the work of the same inventive entity may not be considered prior art against the claims unless it falls under one of the statutory categories. Id.; see also Reading  & Bates Construction Co. v. Baker Energy Resources Corp., 748 F.2d 645, 650, 223 USPQ 1168, 1172 (Fed. Cir. 1984) (“[W]here the inventor continues to improve upon his own work product, his foundational work product should not, without a statutory basis, 

Applicants argue that, in view of the prior art of record, one skilled in the art would not have considered the cholinomimetic compounds taught in Chau functionally equivalent to α4β2 PAMs (e.g., dFBr) as reflected in the Declaration by Marvin Schulte, Ph.D. and Abel Bult-Ito Ph.D. under 37 C.F.R. § 1.132 (“the Declaration” hereinafter), which is being submitted simultaneously herewith and incorporated in its entirety herein. Chau teaches administration of at least a cholinomimetic compound for the treatment of OCD. The term “cholinomimetic compound” refers to a compound which stimulates (i.e., agonizes and/or activates) the parasympathetic nervous system either directly, by acting as agonist of cholinergic receptors, or indirectly by inhibiting cholinesterase, thereby increasing the amount of acetylcholine for interaction with cholinergic receptors. Nicotinic acetylcholine receptors (nAChRs), a subspecies of cholinergic receptors, are known as rapidly desensitizing receptors, which means that the receptors deactivate in the continued presence of nicotine or the endogenous agonist acetylcholine. While administration of cholinomimetic compounds results in an increase of acetylcholine in the synapse, this increase ultimately produces inactivation of the nicotinic synapses through receptor desensitization. Therefore, cholinomimetic compounds cause nicotinic receptor desensitization and inactivation, thereby inhibiting nicotinic synapses. In contrast, a positive allosteric modulator (PAM) increases the response of a receptor (e.g., nicotinic acetylcholine receptor) to a receptor agonist (e.g., nicotine and/or acetylcholine) by increasing the affinity and/or efficacy of agonist binding. Therefore, administration of an α4β2 PAM results in activation of nicotinic synapses. Thus, one skilled in the art would not have considered cholinomimetic compounds functionally equivalent to α4β2 PAMs. It follows that one skilled in the art would not have been motivated to substitute the cholinomimetic compound taught for treatment of OCD in Chau with the α4β2 PAM taught in Pandya (i.e., dFBr), as to arrive at the present claims.

In response to this argument and to the declaration it is argued that the combination of Chau and Pandya teaches administering dFBr for treating OCD. Regardless how the drug is classified, it is the same compounds taught by the references and used by applicants. While Chau may had listed ladostigil, ungeremine, ambenonium, and demecarium as cholinmimetics drugs, they are the still the same drugs used for the same purpose, treating OCD. Chau teaches administering two compounds comprising: 1) a cholinergic Ml receptor antagonist that includes lithium and D-cycloserine that are currently claimed by claim 10, and 2) at least one cholinomimetic compound that is an acetylcholinesterase inhibitor that is, according to applicant, a positive allosteric α4β2 nicotinic acetylcholine receptor modulator, that are used by applicant to practice the present invention, paragraph [0010] of the published application. Chau teaches compound/drugs identical to the those used by applicants and previously claimed, even they are classified by the reference under different class of drug, but it is the same compound, e.g. ladostigil, ungeremine, ambenonium, and demecarium. The reference teaches treatment of anxiety that is claimed by present claim 8 as symptom of compulsive like behavior or OCD. Therefore, Chau disclosed administration of combination of acetylcholinesterase inhibitor, and one cholinergic Ml receptor antagonist claimed by claim 10 to treat symptom of compulsive like behavior or OCD. Chau requires and claims both cholinergic Ml receptor antagonist and cholinomimetic compound that is an acetylcholinesterase inhibitor that is also, according to applicants, positive allosteric α4β2 nicotinic acetylcholine receptor modulator.  Note that the same compound can be classified under different categories of pharmaceuticals, however, it is still the same compound that is not separable from its function and properties. Thus, one skilled in the art would consider cholinomimetic compounds functionally equivalent to α4β2 PAMs because it comprises the same drugs applicants used as α4β2 PAMs. If the drugs taught by Chau are not α4β2, according to applicants, so why applicants disclose and previously claimed these drugs as α4β2? Applicants’ argument contradict their disclosure.  

Second Criterion of KSR Test: Reasonable Expectation of Success
Applicants argue that the prior art of record fails the second criterion of the KSR test, because the teachings of the prior art would not have allowed one skilled in the art to arrive at the present invention with a reasonable expectation of success. One of ordinary skill in the art would not have reasonably expected that the teachings of Chau and Pandya, together or individually, would allow the presently claimed method. Chau teaches administration of a cholinomimetic compound and a 

In response to this argument, it is argued that Chau teaches treating OCD using ladostigil, ungeremine, ambenonium, and demecarium that are used and previously claimed by applicants as α4β2. Ladostigil, ungeremine, ambenonium, and demecarium, as well as dFBr are all used by applicants and previously claimed as α4β2. Pandya is relied upon for teaching dFBr used for treating OCD. Therefore, it is obvious to replace one drug for treating OCD by another used for treating OCD, that both taught by applicants as being α4β2. One having ordinary skill in the art seeking to treat OCD would have administered either dFBr or any of ladostigil, ungeremine, ambenonium, and demecarium based on their being known in the art to treat OCD and all used by applicants to practice the present invention. If the drugs taught by Chau are not α4β2, according to applicants, so why applicants disclose and previously claimed these drugs as α4β2? Applicants’ argument contradict their disclosure.   

Response to Rejection under 35 U.S.C. § 103: Ieni and Pandya
First Criterion of KSR Test: Suggestion or Motivation to Modify the Reference
	
Applicants argue that Ieni teaches a method for treating obsessive-compulsive disorder (OCD), among numerous other disparate diseases and conditions, by administering to a patient in need thereof at least one cholinesterase inhibitor. Pandya teaches that desformylflustrabromine (dFBr) is a positive allosteric modulator (PAM) of the a4B2 nicotinic acetylcholine receptor (nAChR). The Office opines that it would have been obvious to a skilled artisan to substitute the positive allosteric modulator of a4B2 nicotinic acetylcholine receptors, allegedly taught by Ieni, with dFBr as taught 

In response to this argument, it is noted that the Ieni teaches cholinesterase inhibitor including tacrine, physostigmine, pyridostigmine, neostigmine, rivastigmine, galantamine, huperzine, edrophonium, and donepezil that all used by applicants to treat OCD and disclosed by applicants as positive allosteric modulator of α4β2 nicotinic acetylcholine receptors in paragraph [0010] of the published application. Ieni used compounds used and disclosed by applicants as α4β2 for treating OCD, and  Pandya used dFBr that is also used by applicants and disclosed as α4β2 for treating OCD. Therefore, the compounds taught by Ieni and taught by Pandya are functionally equivalent as all being positive allosteric α4β2 nicotinic acetylcholine receptor modulators that all used for the same purpose, i.e. treating OCD, and it is obvious to substitute on compound with another functionally equivalent element. Applicant’s disclosure is an evidence that the compounds taught by Ieni are positive allosteric modulator of α4β2 nicotinic acetylcholine receptors. If the drugs taught by Ieni are not α4β2, according to applicants, so why applicants disclose and previously claimed these drugs as α4β2? Applicants’ argument contradict their disclosure.   
 Since the compounds taught by Ieni are positive allosteric modulator of α4β2 nicotinic acetylcholine receptors, as applicants admit in their disclosure, and these compounds are used to treat OCD, then it is obvious to replace one positive allosteric modulator of α4β2 nicotinic acetylcholine receptors taught by Ieni with functionally 

Applicants repeat the argument regarding relying on the teachings of the Applicant’s disclosure to support an argument for a motivation to combine references constitutes impermissible hindsight, because, as admitted by the Office, this knowledge was gleaned only from Applicant’s disclosure. 

The response to relying on applicants’ disclosure is hereby repeated as previously set forth in this office action

Second Criterion of KSR Test: Reasonable Expectation of Success
Applicants argue that one of ordinary skill in the art would not have reasonably expected that the teachings of Ieni and Pandya, together or individually, would allow the presently claimed method. Ieni teaches a method for treating obsessive-compulsive disorder (OCD), among numerous other disparate diseases and conditions, by administering to a patient in need thereof at least one cholinesterase inhibitor, whereas Pandya teaches desformylflustrabromine (dFBr) as a positive allosteric modulator (PAM) of the a482 nicotinic acetylcholine receptor (nAChR). Ieni teaches treatment of OCD with administration of a compound which inactivates and/or inhibits nicotinic synapses. Considering that Pandya teaches that dFBr is an 0482 nAChR PAM (7.e., activator of nicotinic synapses) and Ieni teaches administration of a cholinesterase inhibitor (.e., inactivator of nicotinic synapses) for the treatment of OCD, one skilled in the art would have expected success in administration of dFBr to result in activation of nicotinic synapses, thereby resulting in exacerbation of compulsive-like behavior.

The examiner respectfully disagrees with this argument, because substitution of a cholinomimetic taught by Ieni with dFBr would have been obvious to one skilled in the art based on their suitability in treating OCD. It is not more than simple substitution of one of drugs taught by Ieni with dFBr taught by Pandya that both are effective in treating OCD for the benefit taught by Pandya discussed above. The substitution would result into treating OCD using dFBr as claimed by claim 1. Teaching OCD among other disorders does not deny that OCD still treated by the claimed drugs. It is prima facie 
Court further stated that:
When a work is available in one field of endeavor, design incentives and other 

Response to Rejection under 35 U.S.C. § 103: Dahl and Pandya
Second Criterion of KSR Test: Reasonable Expectation of Success
Applicants argue that Dahl provides evidence that at least two of the compounds disclosed therein are α4β2 nAChR positive allosteric modulators (PAMs). However, Dahl fails to provide any actual evidence whatsoever that α4β2 PAMs are useful for the treatment of obsessive compulsive disorder (OCD). Dahl teaches treatment of OCD as merely one of approximately 100 diseases, disorders, or conditions, ranging from such disparate conditions as diarrhea to phantom limb pain, and is devoid of any experimental evidence of therapeutic efficacy in any of those diseases, let alone OCD specifically.

In response to this argument, it is argued that the disclosure of OCD among many does not teach that it is not working for treating OCD. Further the reference claims OCD which implies its preference as condition to be treated. It had been decided by Courts that the indiscriminate selection of "some" from among "many" is considered prima facie obvious. In re Lemin, 141 USPQ 814 (1964); National Distillers and Chem. Corp. V. Brenner, 156 USPQ 163. The reference does not have to provide actual evidence of treating OCD. The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").

Applicants argue that the teaching in Dahl is not consistent with the expectation that OCD symptoms would be worsened by the use of a α4β2 PAM, as one skilled in the art would have reasonably expected at the time the application was filed, as established elsewhere herein (see Response to Rejection under 35 U.S.C. § 103: Chau and Pandya) and as reflected in the simultaneously filed Declaration. Therefore, Dahl contradicts the consensus of the literature without providing any experimental evidence in support of its teachings. Thus, one skilled in the art would not reasonably have expected success in the treatment of OCD with administration of α4β2 PAM in view of the disclosure of Dahl.

In response to this argument, Dahl teaches the same drugs applicants disclosed, and previously claimed, for treating OCD. Compounds and their properties are inseparable. If the drugs taught by Dahl are not α4β2, according to applicants, so why applicants disclose and previously claimed these drugs as α4β2? Applicants’ argument contradict their disclosure.    
Dahl clearly teaches treating OCD using triazole that is known as positive allosteric modulator of α4β2 nicotinic acetylcholine receptors as taught by the reference, and Pandya teaches dFBr is a unique positive allosteric modulator of α4β2 nicotinic acetylcholine receptors, and has a high affinity α4β2 receptors that accounts for about 90% of high acetylcholine affinity receptor in the brain, and is considered for potential therapeutic values for OCD and anxiety. One having ordinary skill in the art would have been motivated by the teaching of Pandya to use dFBr as a 

Applicants argue that , in contrast, efficacy with regard to the treatment and/or amelioration of compulsive-like behavior or OCD has been demonstrated for dFBr in the present application (see Specification Examples 1-4, page 32 line 22 to page 34 line 24; and Example 5, page 34 line 26 to page 35 line 5).

In response to this argument, it is argued that Pandya teaches the effect of dFBr in treating OCD. Other references teaches the effect of the other drugs used by applicants in treating OCD. Therefore the present invention was known in the art before its effective filing date. 

Applicants argue that a degree of predictability of success in treating OCD with a α4β2 PAM, as evidenced by the prior art of record such as Dahl, has not been established in any reasonable manner, whereas Applicant has provided actual evidence that one skilled in the art would not have expected that a α4β2 PAM would have been useful for the treatment of OCD, at least with regard to arguments and the accompanying Declaration under 37 C.F.R. § 1.132 filed herewith.

In response to this argument, it is argued that applicants showing that OCD is treated by the claimed compound is not unexpected and was known before the effective filing date of the present invention as taught by explained above. If the drugs taught by Dahl are not α4β2, according to applicants, so why applicants disclose and previously claimed these drugs as α4β2? Applicants’ argument contradict their disclosure. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").

Response to Rejection under 35 U.S.C. § 103: Dahl, Pandya, and Ieni or Chau
Applicants argue that the present claims are not obvious over the combination of Dahl and Pandya, in further view of Ieni or Chau, for the same reasons as articulated elsewhere herein for each of the separate rejections under 35 U.S.C. § 103.

The position taken by the examiner for each of the refences is maintained as set forth in this office action. 

Finally, it is well established that the claims are given the broadest interpretation during examination. A conclusion of obviousness under 35 U.S.C. 103 (a) does not In re Bozek, 163 USPQ 545 (CCPA 1969).
	In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as a whole as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).

Response to Declaration Under 37 C.F.R. § 1.132
The declaration under 37 CFR 1.132 filed 12/09/2021 is insufficient to overcome the rejection of claims 1, 3-5, 71-15 based upon Chau, Ieni, Dahl and Pandya as set forth in the last Office action because: the declaration showing that the claimed drugs has other functions and are categorized under different classes of drugs. However, the same drugs are taught by the cited references as disclosed by applicants are equivalent α4β2 PAM and all still taught to treat OCD. The cited references teach the same compounds used by applicants for treating OCD. The declaration include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716. No showing by applicants that the drugs taught by the prior art would not work for treating OCD. Further, if the drugs taught by the cited references are not α4β2, according to applicants, so why applicants disclose and previously claimed these drugs as α4β2? Applicants’ declaration contradict applicants’ disclosure.   

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./